DETAILED ACTION
This action is response to communication:  response to election filed on 05/03/2021.
Claims 1-21 are currently pending in this application.  
The IDS filed on 09/18/2019, 04/03/2020, 11/25/2020, and 05/06/2021 have been accepted.  
	
Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 05/03/2021 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. US Patent Application Publication 2017/0092157 (hereinafter Christiansen), in view of  Moradi et al.’s Glitch-Free Implementation of Masking in Modern FGPAs (hereinafter Moradi), and further in view of Koo US Patent Application Publication 2014/0351896 (hereinafter Koo).

As per claim 1, Christiansen teaches a system comprising: a decryption data path having a plurality of computation stages arranged in a pipeline configured to decrypt an encrypted block of data to form a decrypted block of data, wherein at least one of the computational stages included in the pipeline of the decryption data path includes (abstract with decryption processing with multiple inputs; see Figure 4 with pipelining and paragraph 19 with pipeline registers): multiple asymmetric logical paths, wherein a first signal traverses a first logical path and a second signal traverses a second logical path [having a greater number of logical units than the first logical path] (paragraph 19 with interleaving input data back and forth; see Figure 4; see also paragraph 34 with decryption); and a head moutned display HMD configured to output artificial reality content (see paragraph 20, wherein device includes virtual reality headset devcies such as gear, oculus).
Christiansen does not explicitly teach a second logical path having a greater number of logical units than a first logical path, and a glitch suppression register configured to synchronize the first signal with respect to the second signal such that the first signal and the second signal 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moradi with Christiansen.  One of ordinary skill in the art would have been motivated to perform such an addition to avoid glitches (see abstract, page 90, and throughout wherein glitches occur when input signals arrive at different instances, thus prompting a change such that the signals will arrive at the same time).
Although Christansen as modified teaches utilizing a head mounted display and utilizing decryption, the combination does not explicitly teach the HMD outputting decrypted content.  This would have been obvious, if not inherent though, as the Christiansen combination teaches utilizing a head mounted display and decrypting information.  However, for a further teaching of outputting decrypted data via a head mounted display, see Koo (abstract, with displaying decrypted data in a HMD).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Christiansen combination with Koo.  One of ordinary skill I the art would have been motivated to perform such an addition to enhance security (paragraph 24).


As per claim 8, the Christansen combination teaches a decryption engine that includes a decryption datapath, wherein the decryption engine is integrated into the HMD (Koo abstract, paragraph 15 and throughout with decryption processor in the HMD)
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 7 above.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. US Patent Application Publication 2017/0092157 (hereinafter Christiansen), in view of  Moradi et al.’s Glitch-Free Implementation of Masking in Modern FGPAs (hereinafter Moradi), 

Claim 16 is rejected using the same basis of arguments used to reject claim 1 above.
As per claim 19, Christiansen as modified teaches wherein the apparatus is a system on a chip (SoC) (Christiansen paragraph 21 and throughout).
As per claim 20, Christiansen as modified teaches wherein the SoC is configured to support an artificial reality application (Christiansen paragraph 20 wherein the system may be used in a VR headset).

Allowable Subject Matter
s 2-6, 10-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art above teaches the broader and overall concepts of the claimed invention, the prior art does not teach the specific details of the claims, such as the utilizing of latches, flops, and other components of the circuit that implement the steps. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).